PROSPECTUS SUPPLEMENT NO. 15 Filed pursuant to Rule 424(b)(3) (TO PROSPECTUS DATED NOVEMBER 12, 2014) undertheSecuritiesActof1933 in connection with Registration Statement No. 333-199005 MABVAX THERAPEUTICS HOLDINGS, INC. 1,615,070 Shares of Common Stock This Prospectus Supplement No.15 supplements and amends the prospectus dated November12, 2014 relating to the resale of up to 1,615,070 shares of our common stock issuable upon conversion of shares of our Series A-1 Preferred Stock, including shares of our common stock issuable as a result of accrued and unpaid dividends on shares of our Series A-1 Preferred Stock through October6, 2014. This prospectus supplement should be read in conjunction with the prospectus dated November12, 2014, which is to be delivered with this prospectus supplement. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus, including any amendments or supplements to it. We will not receive any proceeds from the resale of the shares of common stock issuable upon conversion of shares of our Series A-1 Preferred Stock. On September 3, 2015, we filed a Current Report on Form 8-K which is attached hereto. Investing in our common stock involves risks. See “Risk Factors” beginning on page 7 of the prospectus, as may be updated from time to time by our quarterly and annual reports filed with the Securities and Exchange Commission. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the prospectus to which it relates are truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is September 3, 2015. INDEX TO FILINGS Annex Current Report on Form 8-K filed with the Securities and Exchange Commission on September 3, 2015 (without exhibits) A Annex A UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 2, 2015 MABVAX THERAPEUTICS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-31265 93-0987903 (State or otherjurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11588 Sorrento Valley Rd., Suite 20 San Diego, CA 92121 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (858)259-9405 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Contract On September 2, 2015, MabVax Therapeutics Holdings, Inc. (the “Company”) entered into a lease (the “Lease”) with AGP Sorrento Business Complex, L.P., for certain premises consisting of a total of approximately 14,971 square feet of office and laboratory space in buildings located at 11535-11585 Sorrento Valley Rd., San Diego, California, to serve as the Company’s corporate offices and laboratories (the “New Premises”).Due to the fact that certain tenant improvements need to be made to the New Premises before the Company can occupy the New Premises, the term of the Lease will commence when the New Premises are ready for occupancy, currently estimated to be approximately November 1, 2015.The Lease terminates six years after such term commencement date, unless earlier terminated in accordance with the Lease. Pursuant to the terms of the Lease, the monthly base rent will be $35,631, subject to annual increases as set forth in the Lease. The Company has an option to extend the Lease term for a single, five-year period.If the Lease term is extended for the optional five-year period, the monthly base rent will be adjusted based on fair market rental value.In addition to rent, the Company agreed to pay a portion of the taxes and utility, maintenance and other operating costs paid or accrued in connection with the ownership and operation of the property. The foregoing descriptions of the terms of the Lease do not purport to be complete and are qualified in their entirety by reference to the full text of the Lease, a copy of each of which is attached hereto as Exhibit 10.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit 10.1 Lease by and between AGP Sorrento Business Complex, L.P., and MabVax Therapeutics Holdings, Inc., dated as of September 2, 2015 (without exhibits) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MABVAX THERAPEUTICS HOLDINGS, INC. Dated: September 3, 2015 /s/ J. David Hansen J. David Hansen President and Chief Executive Officer
